80 F.3d 558
317 U.S.App.D.C. 82
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Arthur C. KASS, Appellant,v.Janet RENO, Attorney General of the United States;  WarrenChristopher, Secretary of State, Executive Officeof the Office of Legal Adviser;Kathleen Hawk, Director,Federal Bureau of Prisons.
No. 93-5413.
United States Court of Appeals, District of Columbia Circuit.
March 6, 1996.

Before:  WALD, WILLIAMS and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 36(b).   It is


2
ORDERED AND ADJUDGED that the district court's order dismissing the complaint be affirmed.   The district court correctly concluded that "prisoners mounting a challenge to the lawfulness of their custody are to proceed by means of habeas."  Chatman-Bey v. Thornburgh, 864 F.2d 804, 808-09 (D.C.Cir.1988) (en banc ).   It is also clear that the district court lacked personal jurisdiction over Kass' custodian, the warden of the United States Penitentiary in Leavenworth, Kansas.  Guerra v. Meese, 786 F.2d 414, 415 (D.C.Cir.1986).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.